Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 9-15-22 election of the species of invention wherein the T-cell modulatory antigen-presenting polypeptide is “a heterodimer” in the remarks filed 9-15-22 is acknowledged.

Applicant’s 5-23-22 election of the species of invention wherein the peptide epitope is “a proinsulin peptide epitope” and wherein the T-cell modulatory antigen-presenting polypeptide comprises “an Ig Fc polypeptide” is also acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirements, the elections have been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22-37 are pending.

Claims 22 and 23 are under examination as they read on the species of invention wherein the T-cell modulatory antigen-presenting polypeptide is “a heterodimer,” wherein the peptide epitope of the T-cell modulatory antigen-presenting polypeptide is “a proinsulin peptide epitope” and wherein the T-cell modulatory antigen-presenting polypeptide comprises “an Ig Fc polypeptide.”

Claims 24-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 5-23-22 and 9-15-22.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (WO2015195531, cited on an IDS) in view of Durinovic-Bello et al. (Proc Natl Acad Sci U S A. 2006 Aug 1;103(31):11683-8, cited herewith), Bresson et al. (J Clin Invest. 2006;116(5):1371-1381, cited herewith) and Butz et al. (WO20160164937, cited on an IDS).

Seidel teaches an MHC-based multimeric polypeptide comprising an MHC Class II α-chain polypeptide and an MHC Class II β-chain polypeptide (see, e.g., paragraphs 00126-00127), wherein the α or β chains are further joined to (i) an MHC class II peptide epitope presented by said α and β chains, (ii) one more immunomodulatory domains, e.g., a cytokine (iii) an immunoglobulin Fc polypeptide (see, e.g., claims 1-8 and 13-22; paragraphs 00211, 00257-00260 and 00349-00350).  

At paragraphs 00162, Seidel teaches the following: “Depending on the nature of the immunomodulatory ("MOD") polypeptide present in a multimeric polypeptide of the present disclosure, the multimeric polypeptide can activate or inhibit a target T cell.  A multimenc polypeptide of the present disclosure selectively activates or inhibits a target T cell that is specific for the epitope present in the multimeric polypeptide.  "Target T cells" include epitope-specific CD4+ T cells, epitope-specific CD8+ T cells.  In some cases, the target CD4+ T cell is a helper T cell (e.g., a Thl, Th2, or Thl7 cell).  In some cases, the target CD4+ T cell is a CD4+/CD25+/FoxP3+ regulatory T (Treg) cell.  In some cases, the target T cell is a CD8+ T cell and is a cytotoxic T cell.  In some cases, the target T cell is a memory T cell, which can be a CD4+ T cell or a CD8+ T cell, where memory T cells are generally CD45RO+.  In some cases, the target T cell is an NK-T cell.” (emphasis added).

However, Seidel does not explicitly teach a multimeric T-cell modulatory antigen-presenting polypeptide comprising a heterodimer comprising: a) a first polypeptide comprising: i) a proinsulin peptide epitope capable of being bound by a T-cell receptor (TCR); ii) a first major histocompatibility complex (MHC) Class II polypeptide; and b) a second polypeptide comprising: i) a second MHC Class II polypeptide; and wherein one or both polypeptides of the heterodimer comprises one or more immunomodulatory polypeptides, wherein the one or more immunomodulatory polypeptides comprises the amino acid sequence of a naturally-occurring immunomodulatory polypeptide, and wherein one or both polypeptides of the heterodimer optionally comprise an immunoglobulin (Ig) Fc polypeptide or a non-Ig scaffold (claim 1) or the subject matter of claim 2 “…wherein the at least one of the one or more immunomodulatory polypeptides is a variant immunomodulatory polypeptide that comprises an amino acid sequence having from 1 to 10 amino acid substitutions compared to the amino acid sequence of a naturally-occurring immunomodulatory polypeptide, wherein the variant immunomodulatory polypeptide has reduced affinity for a co-immunomodulatory polypeptide, compared to the affinity of the naturally-occurring immunomodulatory polypeptide for the co- immunomodulatory polypeptide…”

Durinovic-Bello teaches human T-cells isolated from type I diabetes (T1D) patients recognize the epitope of amino acids 73-90 proinsulin (P-Ins) in an immunodominant fashion (emphasis added): 

“This epitope was recognized by approximately two thirds of autoantibody-positive subjects, one third of recently diagnosed T1D patients, and a few control subjects (5, 9).  The cytokines seen in response to P-Ins73-90 were predominantly IL-4 and IL-10 in subjects with β-cell  autoimmunity (9).  Moreover, in a consecutive follow up of three high-risk individuals, two of which developed T1D (within 1.5 and 2 years) this epitope was recognized among the first P-Ins
epitopes by these two patients (5).  A recent study of peptides eluted from a P-Ins-transfected B cell line homozygous for DR4 indicated that peptide P-Ins75-92 was naturally processed and
presented (10).  This study confirmed our previous data (5, 9, 11) and found that close to half of the DR4-positive T1D patients also responded to this peptide epitope.  In nondiabetic subjects,
P-Ins75-92 recognition was associated with production of the antiinflammatory cytokine IL-10, whereas, in T1D patients, production of IL-10 in response to P-Ins75-92 was associated with
a delayed disease onset (10)…. 

The P-Ins73-90-specific regulatory CD4 T cells that we encounter in the T1D patients seem to be IL-10-producing T helper (Th)2/T regulatory (Treg) that function through their cytokine production (9–11).  Either of these regulatory CD4 T cell lineages has been shown to express the Foxp3 marker (15), implying that acquired IL-10-dominant cytokine responses to P-Ins epitopes may potentially serve as a therapeutic target for delaying development of diabetes in humans.”

At page 11687 Durinovic-Bello concludes: “The fact that the present P-Ins73-90-specific T cell clone expresses Foxp3 and secretes T regulatory cytokines (similar to P-Ins73-90-specific CD4 T cells of T1D patients with the HLA-DR4,DQ8 haplotype) may be suggestive of a potential
for beneficial effects in T1D patients.  Recently, we have found that, in humans, there is an association between a significantly higher IL-10 response to this P-Ins epitope and the protective
Ins-VNTR class III alleles (30).  VNTR polymorphism upstream of the insulin promoter is implicated in the induction of self-tolerance to insulin by regulating the level of insulin transcription in the thymus, the long class III alleles resulting in 2- to 3-fold higher transcription than the short class I alleles (31).  Changes in the length and amino acid composition of the therapeutic P-Ins73-90 epitope could, therefore, potentially silence the pathological islet-specific autoreactivity by inducing down-regulation by P-Ins-specific Treg cells, thus providing
a credible target for diabetes prevention in DR4-positive humans.”

Bresson teaches the treatment of T1D in two mouse models by intranasal administration of human proinsulin II B24-C36 peptide in conjunction with an anti-CD3 antibody (see page 1372, right col., 1st full paragraph).  At page 1373 col. bridging paragraph Bresson teaches how hpIIp-specific T cells produce regulatory cytokines, such as IL-10 and TGF-β, after hpIIp-specific in vitro stimulation.  In this same paragraph Bresson describes how “[t]he number of IL-10– and TGF-β–producing CD4+Foxp3+ cells was augmented selectively in this subset when stimulated with hpIIp…”

Butz teaches Fc-fusion proteins comprising one or more IL-2 mutein(s), wherein said IL-2 mutein preferentially binds IL-2Rα (CD25) while having lower affinity for IL-2Rβ (CD122), thereby promoting the growth and persistence of CD3+FoxP3+ T-cells as compared to CD3+FoxP3- T-cells (see, e.g., “Summary” at pages 1-5; Figs. 14-15; Examples 1, 3 and 13).  At page 6, 1st paragraph, Butz teaches how said IL-2 mutein or an Fc-fusion protein thereof can be used to treat inflammatory or autoimmune disease, including type I diabetes.    

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to make a MHC-based heterodimer comprising an MHC Class II α-chain polypeptide and an MHC Class II β-chain polypeptide, wherein said heterodimer is (i) joined to a cytokine capable of activating regulatory T cells, such as IL-2, and (ii) further made capable of targeting said regulatory T cells via joining at the N-terminus of one of said polypeptides, either the proinsulin epitope described by Durinovic-Bello (73-90) or by Bresson (B24-C36).  The ordinarily skilled artisan would have been motivated to make such a heterodimer given the teachings of Durinovic-Bello that a “…P-Ins73-90-specific T cell clone expresses Foxp3 and secretes T regulatory cytokines…suggestive of a potential for beneficial effects in T1D patients,” and further given the teachings of Bresson that B24-C36 specific T cells produce regulatory cytokines, such as IL-10 and TGF-β, after B24-C36-specific in vitro stimulation.  

Moreover, while naturally occurring IL-2 is well known to activate wild type regulatory T-cells, as taught by Butz certain IL-2 muteins having from 1-10 amino acid changes relative to naturally occurring IL-2 preferentially bind IL-2Rα (CD25) while having lower affinity for IL-2Rβ (CD122), thereby promoting the growth and persistence of CD3+FoxP3+ T-cells as compared to CD3+FoxP3- T-cells.  Given this teaching it further would have been obvious to the ordinarily skilled artisan to substitute the IL-2 mutein of Butz for the naturally occurring IL-2 when preparing a regulatory T-cell targeting, MHC-based heterodimer according to the teachings of Seidel.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (WO2015195531, cited on an IDS) in view of Tan et al. (Proc Natl Acad Sci U S A. 2017 Oct 10;114(41):10954-10959, cited herewith) and Michels et al. (Diabetes 2017;66:722–734, cited herewith).

Seidel teaches an MHC-based multimeric polypeptide comprising an MHC Class II α-chain polypeptide and an MHC Class II β-chain polypeptide (see, e.g., paragraphs 00126-00127), wherein the α or β chains are further joined to (i) an MHC class II peptide epitope presented by said α and β chains, (ii) one more immunomodulatory domains, e.g., a polypeptide ligand and (iii) an immunoglobulin Fc polypeptide (see, e.g., claims 1-8 and 13-22; paragraphs 00211, 00257-00260 and 00349-00350).  

At paragraphs 00162, Seidel teaches the following: “Depending on the nature of the immunomodulatory ("MOD") polypeptide present in a multimenc polypeptide of the present disclosure, the multimeric polypeptide can activate or inhibit a target T cell.  A multimenc polypeptide of the present disclosure selectively activates or inhibits a target T cell that is specific for the epitope present in the multimeric polypeptide.  "Target T cells" include epitope-specific CD4+ T cells, epitope-specific CD8+ T cells.  In some cases, the target CD4+ T cell is a helper T cell (e.g., a Thl, Th2, or Thl7 cell)….” (emphasis added).

Finally, in working example 1 Seidel describes the construction of an MHC class I based “SynTac” comprising a peptide composed of residues 206-214 of islet specific glucose-6-phosphatase catalytic subunit-related protein (IGRP 206-214) and further comprising the PD-L1 MOD domain.  This SynTac binds to the autoreactive CD8+ “8.3” T cells isolated from the
pancreatic islets of a nonobese diabetic (NOD) mouse, allowing for targeted depletion of 8.3 T cells isolated from NOD mice (see paragraphs 00354-00356 and Fig. ).  In so doing, the “SynTac was able to suppress IFNγ secretion by approximately 100 fold and resulted in the death of the vast majority of cells, suggesting that synTac bearing PD-Ll as a MOD domain is capable of functionally suppressing as well as eliminating targeted specificities.” (see last sentence of paragraph 00356 as well as Fig. 8D).  Moreover, in paragraph 00364 Seidel teaches the synTac IGRP-PDLl is capable of mediating the IGRP-specific depletion of CD8+ T cells in NOD mice. 
Notably, at paragraph 00357 Seidel teaches the PD-L1 immunomodulatory polypeptide can modified with a single point mutation that focuses its binding only the desired target, PD-1, while avoiding B7-1 binding.

However, Seidel does not explicitly teach a multimeric T-cell modulatory antigen-presenting polypeptide comprising a heterodimer comprising: a) a first polypeptide comprising: i) a proinsulin peptide epitope capable of being bound by a T-cell receptor (TCR); ii) a first major histocompatibility complex (MHC) Class II polypeptide; and b) a second polypeptide comprising: i) a second MHC Class II polypeptide; and wherein one or both polypeptides of the heterodimer comprises one or more immunomodulatory polypeptides, wherein the one or more immunomodulatory polypeptides comprises the amino acid sequence of a naturally-occurring immunomodulatory polypeptide, and wherein one or both polypeptides of the heterodimer optionally comprise an immunoglobulin (Ig) Fc polypeptide or a non-Ig scaffold (claim 1) or the subject matter of claim 2 “…wherein the at least one of the one or more immunomodulatory polypeptides is a variant immunomodulatory polypeptide that comprises an amino acid sequence having from 1 to 10 amino acid substitutions compared to the amino acid sequence of a naturally-occurring immunomodulatory polypeptide, wherein the variant immunomodulatory polypeptide has reduced affinity for a co-immunomodulatory polypeptide, compared to the affinity of the naturally-occurring immunomodulatory polypeptide for the co- immunomodulatory polypeptide…”

At page 10954, right col., lines 2-6, Tan teaches “…insulin B chain peptide consisting of amino acids 9–23 (InsB:9–23). InsB:9–23 is a dominant MHC class II-restricted antigen recognized by islet-infiltrating insulin-specific T cells and serves as an essential target of the immune destruction of pancreatic β cells in nonobese diabetic (NOD) mice (6, 7).”  

At page 10956, right col., 2nd full paragraph, Tan teaches “Autoreactive T cells recognizing β-cell antigens (e.g., insulin) are believed to play a critical role in disease onset and progression, but the primary antigens eliciting disease in humans remain unknown, and this question cannot be investigated. Using hu-mice, this study provides definitive proof that human islet autoreactive T cells carrying a TCR isolated from a patient with T1D can be diabetogenic in vivo, and demonstrates a possible pathogenic role of CD4+ T-cell responses to the InsB:9–23 epitope in T1D induction in humans.”

The teachings of Michels are consistent with the teachings of Tan.  For example, at page 732, 1st full paragraph – page 732-733 bridging paragraph Michels teaches: 

“Our findings identify disease-relevant proinsulin-responsive T cells, providing the framework
to monitor and target these cells.  In particular, given evidence that insulin B:9–23 is a primary autoantigen determining disease progress in the NOD mouse (12–14), our current finding of B:9–23 as a target antigen for T cells within the pancreatic islets of patients with type 1 diabetes provides a framework to develop more targeted and robust therapies to modify the autoimmune response to insulin.

In conclusion, we report direct evidence that proinsulin epitopes insulin B:9–23 and C:19–35 are targets for T cells within inflamed pancreatic islets of patients with type 1 diabetes.  This is the first report that insulin B:9–23 is a target for islet-derived CD4 T cells.  These T cells show distinct responses to whole proinsulin and islets, indicating the importance of studying T cells from the target organ in human disease.  We believe these findings provide a long-standing hallmark to understand human autoimmune diabetes pathogenesis that will lead to
improved therapies to prevent type 1 diabetes.”

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to make a MHC-based heterodimer comprising an MHC Class II α-chain polypeptide and an MHC Class II β-chain polypeptide, wherein said heterodimer is (i) joined to a polypeptide capable of suppressing the cytotoxicity of, and further depleting CD4 T cells capable of promoting diabetes pathogenesis, such as PD-L1, and (ii) further made capable of targeting said CD4 T cells via joining at the N-terminus of one of said polypeptides the proinsulin B:9-23 epitope described by Tan and Michels.  The ordinarily skilled artisan would have been motivated to make such a heterodimer given the teachings of Tan demonstrating “…a possible pathogenic role of CD4+ T-cell responses to the InsB:9–23 epitope in T1D induction in humans,” and further given the confirmatory teachings of Michels that the proinsulin epitope B:9–23 is a target “…for T cells within inflamed pancreatic islets of patients with type 1 diabetes….insulin B:9–23 is a target for islet-derived CD4 T cells.”

Moreover, while naturally occurring PD-L1 is known to bind more than one receptor, as taught by Seidel PD-L1 can be mutagenized at G119 to make it bind only the desired target, i.e., PD-1.  Given this teaching it further would have been obvious to the ordinarily skilled artisan to substitute the PD-L1 mutant of Seidel for the naturally occurring PD-L1 when preparing a MHC-based heterodimer designed to inactivate and deplete CD4 T cells that contribute to type I diabetes pathogenesis.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al., Proc Natl Acad Sci USA. 2014 Feb 18;111(7):2656-61; Sang et al., Hum Vaccin Immunother. 2014;10(3):693-9; Gojanovich et al., J Diabetes Sci Technol. 2012 May 1;6(3):515-24; Lin et al., Eur J Immunol. 2010 Aug;40(8):2277-88; Li et al., J Immunol. 2009 Oct 1;183(7):4809-16; Casares et al., Transplantation. 2008 Jun 27;85(12):1717-25.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644